Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting possession of a weapon and assault on a *835staff member. He challenges the determination of his guilt on the ground that, inter alia, it was not based upon substantial evidence. We disagree. Included in the evidence presented at petitioner’s disciplinary hearing was a detailed misbehavior report relating that petitioner had stabbed a correction officer in the wrist with a sharpened screwdriver while the officer was attempting to break up a fight. Consistent with this account was the testimony of the injured correction officer and that of a second correction officer who had observed petitioner picking up the screwdriver immediately prior to the assault. Also in evidence was an employee accident report describing the medical treatment required by the correction officer’s, stab wound together with a photograph thereof. We conclude that substantial evidence supported the determination of petitioner’s guilt (see, Matter of Villanueva v Coombe, 237 AD2d 818). Although the testimony of petitioner and that of his inmate witnesses asserted petitioner’s innocence, this simply raised an issue of credibility for resolution by the Hearing Officer (see, Matter of Ruffin v Coombe, 233 AD2d 729). Petitioner’s remaining contentions have been considered and found to be either without merit or unpreserved for our review.
Mikoll, J. P., Casey, Yesawich Jr., Spain and Carpinello, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.